Citation Nr: 1212275	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  00-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 1984 for the award of a total disability rating based on individual unemployability (TDIU) on a schedular basis.

2.  Entitlement to an effective date earlier than November 1, 1984 for the award of a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Winona W. Zimberlin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

Procedural history

In January 2000, the RO awarded the Veteran a TDIU effective August 2, 1999.  The Veteran disagreed with the RO's assigned effective date, and he perfected an appeal as to that issue.  

During the course of the appeal, the Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Boston RO in November 2001.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a May 2004 decision, the Board assigned an effective date of February 5, 1990 for the Veteran's TDIU award.  In the same decision, the Board denied an effective date earlier than February 5, 1990, to include on the basis of clear and unmistakable error (CUE) in four prior RO rating decisions [dated in July 1986, September 1986, March 1988, and September 1988], each of which denied entitlement to TDIU.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).  The Court subsequently set aside the Board's May 2004 decision in December 2006, and remanded the Veteran's effective date claim for readjudication.
In August 2007, the Board issued two separate decisions.  In one decision, the Board established February 5, 1990 as the effective date for the Veteran's TDIU award, and denied the assignment of an effective date earlier than February 1990 to include on the basis of CUE in the above-referenced RO rating decisions dated between July 1986 and September 1988.  In the second decision, the Board denied the Veteran's motion to revise or reverse a portion of a January 1986 Board decision that also denied entitlement to a TDIU.   

The Veteran appealed both August 2007 decisions to the Court.  In January 2009, the parties issued a Joint Motion for Remand that was granted by the Court.  Both decisions were returned to the Board for readjudication.  In essence, the Joint Motion stipulated the Board failed to adequately discuss pertinent correspondence in the record that might be interpreted as an informal claim for TDIU in its finding that no CUE existed in the RO's previous rating decisions.  The Board's separate decision finding no CUE in the Board's January 1986 decision was returned based on a finding that the issue was inextricably intertwined with the Veteran's claim for an earlier effective date.

In September 2009, the Board remanded the Veteran's claim for an effective date earlier than August 1, 1999 for the award of a TDIU, to include based on a finding of CUE in the July and September 1986, March 1987 and November 1988 rating decisions.  The Board instructed the RO to adjudicate the matter of whether certain evidence dated in March 1981 could be interpreted as an informal claim for TDIU.  The Board deferred adjudication of the Veteran's assertions of CUE in the Board's January 1986 decision pending the results of this action.

In a December 2009 rating decision, the RO assigned an effective date of November 1, 1984 for the award of TDIU.  The Veteran has expressed continued dissatisfaction with this award, and maintains that an earlier effective date is warranted based on the submission of an informal claim for TDIU prior to November 1, 1984.  He filed a Notice of Disagreement with the RO's December 2009 rating decision, and subsequently perfected an appeal as to that issue.  The Veteran's claims file has been returned to the Board for further appellate review.

Clarification of issue on appeal

The Veteran raised the issue of CUE in the RO's July 1986, September 1986, March 1987 and November 1988 rating decisions, as well as in the Board's January 1986 decision, for the purposes of establishing an effective date earlier than August 1999 for the award of TDIU.  Significantly, the RO's recent assignment of an effective date pre-dating these Board and RO rating decisions, has rendered these inquiries into whether CUE existed within those decision moot.  Indeed, the only issue remaining on appeal is whether an effective date earlier than November 1, 1984 may be assigned for the award of TDIU.  Whether CUE exists in decisions dated in 1986 through 1988 as to TDIU entitlement is immaterial, and the Board no longer has jurisdiction to discuss as much herein. 

Hearing request

In correspondence dated May 12, 2011, the Veteran requested that a personal hearing with a member of the Board be scheduled and held at the Boston RO.  The RO sent the Veteran notice of the scheduled hearing date in a February 9, 2012 letter.  In response, the Veteran submitted a letter dated February 28, 2012 indicating that he wished to withdraw his request for a hearing.  He has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2011).

Remanded issue

As will be discussed below, the Board is assigning an effective date of March 1, 1982 for the award of TDIU on a schedular basis.  The Board has determined that the question of entitlement to an effective date earlier than March 1, 1982 on an extraschedular basis should be remanded and referred to the Compensation and Pension Service for evaluation, per the provisions of 38 C.F.R. § 4.16(b).  The issue is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On September 3, 1980, the RO received the Veteran's informal claim for entitlement to TDIU.

2.  Effective March 1, 1982, the Veteran was service-connected for depression, rated 50 percent disabling; for hydradenitis suppuritiva, rated 30 percent disabling; and for residuals of a pilonidal cystectomy, rated noncompensably (zero percent) disabling.  The Veteran had a combined rating of 70 percent at that time.  These evaluations meet the schedular requirements for assignment of a TDIU.

3.  The lay and medical evidence of record demonstrate that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation as of March 1, 1982.


CONCLUSION OF LAW

The criteria are met for the assignment of an effective date of March 1, 1982 for the award of a TDIU on a schedular basis.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.340, 3.400(o), 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

As noted above, the Board remanded the Veteran's effective date claim in September 2009.  The Board specifically instructed the agency of original jurisdiction (AOJ) to adjudicate in the first instance the matter of whether the Veteran's March 1981 hearing testimony may be reasonably construed as an informal claim for TDIU, and if so, whether he was unemployable because of his service-connected disabilities from that date, based on consideration of all pertinent evidence and legal authority.  At that time the Veteran was service-connected for a skin infection and for associated depression.

The AOJ determined in a December 2009 rating decision that the Veteran's March 1981 hearing testimony did present a "compelling picture of not being able to continue to work due to [the Veteran's] ongoing skin infections and the accompanying anxiety."  The RO then assigned an effective date of November 1, 1984 for the award of TDIU, based on a finding that this date "establishes the earliest date on which [the Veteran] met the schedular criteria for the benefit sought . . . ."  See the RO's December 2009 rating decision, page 2.  Thus, although not specifically stating as much, it appears that the RO did in fact construe the Veteran's March 1981 hearing testimony as an informal claim for TDIU, but determined that eligibility based on schedular criteria was not met until November 1984.  

In a March 2011 Supplemental Statement of the Case (SSOC), the RO determined that referral of the Veteran's effective date claim for extraschedular consideration was not necessary.  

As such, there is at the very least substantial compliance with the Board's September 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In cases such as this, where entitlement to TDIU has been granted and an effective date for the award has been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because entitlement to TDIU has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement an earlier effective date for this award are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  

In any event, the record reflects that the originating agency provided the Veteran with the notice as to the establishment of effective dates with respect to the his TDIU claim by a letter mailed on March 15, 2010.  The RO most recently readjudicated the Veteran's effective date claim, to include consideration of whether a TDIU award was warranted prior to November 1, 1984 in a March 2011 SOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification, followed by a readjudication of the claim].  The Board adds that the Veteran is represented by counsel, who is obviously familiar with the law and VA regulations. See id., at 438 [appellant's representation by counsel is a factor that must be considered when determining whether he has been prejudiced by any notice error]. 

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and his lay statements of argument have been obtained.  No further development is necessary in this case as the outcome of the Veteran's earlier effective date claim rests with evidence that is already in the claims folder. 

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.

In addition, general due process considerations have been satisfied.  See 38 C.F.R.  § 3.103 (2011).  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  He has retained the services of an attorney, and testified before the undersigned in November 2001. 

Relevant law and regulations

A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A.  § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a). 

An exception to this general rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997);       38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R.       § 4.16(a).  38 C.F.R. § 4.16(b). 

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.     38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000). 

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a TDIU claim, and held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2);        38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134   (1992).

Analysis

As noted above, the RO has recently assigned an effective date of November 1, 1984 for the award of TDIU.  The RO based this assignment on a finding that the Veteran submitted an informal claim for TDIU through hearing testimony in March 1981, and on a finding that that November 1, 1984 was the earliest date on which the Veteran met the schedular criteria for TDIU.  

In essence, the Veteran asserts that since the Veteran filed an informal claim for TDIU in March 1981, the effective date for the award of TDIU should actually be in August 1980, the month during which the Veteran was officially terminated from his job at the Post Office.  See the Veteran's February 28, 2012 letter to the Board.  

Although it is clear that the Veteran's offered testimony at a March 1981 hearing that could be construed as an informal claim for TDIU based on his service-connected disabilities [see, e.g., the March 1981 hearing transcript, page 3], the Board notes at the outset of this analysis that after reviewing the Veteran's claims folder in detail, it finds that the Veteran in fact submitted an informal claim for TDIU prior to March 1981, in correspondence received by VA on September 3, 1980.  In this correspondence, the Veteran for the first time asserted that his service-connected chronic hydradenitis, rated 30 percent disabling, has caused him to be separated from employment at the U.S. Postal Service.  Resolving all doubt in the Veteran's favor, the Board finds that his September 3, 1980 letter to the RO may reasonably be considered to be an informal claim for entitlement to TDIU.           See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [finding that the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].  The Board wishes to make clear that although the Veteran offered prior testimony at an August 1980 hearing indicating that he thought he might lose his job because of his skin condition [see the August 1980 hearing transcript, page 1], it was not until VA received the Veteran's Statement in Support of Claim on September 3, 1980 when the Veteran first indicated that he actually did lose his job, and that his service-connected disability was the cause.

As noted above, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.           38 C.F.R. § 3.400(o)(1).  This includes informal claims.  See 38 C.F.R. § 3.155(a).
An exception applies under circumstances where an increase in disability occurred within one-year prior to the claim.  If such is the case, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

As has also been discussed in the law and regulations section above, TDIU may be awarded on either a schedular basis or an extraschedular basis.  With respect to a schedular TDIU award, a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  

In this connection, the RO determined that although the Veteran filed an informal claim prior to November 1, 1984, entitlement did not arise for a TDIU award until that date.  In essence, the RO determined that November 1, 1984 was the first date upon which the Veteran met the schedular criteria for TDIU as specified in 38 C.F.R. § 4.16(a) immediately above.  See the RO's December 2009 rating decision, page 2.  The Board disagrees with the RO's finding, as the record clearly shows that the Veteran became eligible for a TDIU award on a schedular basis on March 1, 1982.  

The Veteran was awarded service connection for residuals of a pilonidal cystectomy with recurrent hydradenitis in a March 1979 rating decision; a 10 percent initial rating was assigned.  At the time, this skin disorder was his first and only service-connected disability.  In September 1979, the RO increased this rating to 30 percent, effective April 5, 1979.  

In October 1980, the RO awarded the Veteran service connection for depressive disorder as secondary to his service-connected skin disability.  Pertinently however, the RO did not award the Veteran a separate disability rating.  Rather, the Veteran's depressive disability was merely absorbed into the 30 percent rating already in existence.  The RO separated these ratings in an October 1982 rating decision, noting a 30 percent rating for depression associated with hydradenitis suppuritiva, and a noncompensable (zero percent) rating for residuals of a pilonidal cystectomy, both effective April 5, 1979.  The Veteran's combined rating was 30 percent. 

Following two hospitalizations for depression, the RO awarded the Veteran temporary total ratings from April 29, 1981 to August 1, 1981, and from January 6, 1982 to March 1, 1982 for his depression associated with hydradenitis suppuritiva.  A 50 percent rating was assigned, effective March 1, 1982.  The Veteran's noncompensable rating for residuals of a pilonidal cystectomy remained unchanged.  

In a May 1984 rating decision, the RO awarded separate ratings for the Veteran's depression and his hydradenitis suppuritiva.  A 50 percent rating was established for depression alone, effective March 1, 1982.  A 30 percent rating for hydradenitis was awarded, effective April 6, 1979.  The noncompensable rating for residuals of a pilonidal cystectomy remained unchanged until it was raised to 10 percent, effective February 29, 1984.  Crucially, as a result of this rating decision, the Veteran's combined disability rating increased to 70 percent as of March 1, 1982.  See the RO's May 1984 rating decision.

Because the Veteran exhibited service-connected disabilities that included one disability rated at 40 percent or higher, and a combined rating of 70 percent, the schedular requirements for eligibility for TDIU were met as of March 1, 1982 and not November 1, 1984 as stipulated by the RO in its December 2009 rating decision.  

As noted above, the Veteran provided sworn lay testimony in March 1981 prior to his date of schedular eligibility for TDIU, indicating that his service-connected skin and depressive disorders had rendered him unemployable.  The pertinent medical evidence of record dated prior to March 1, 1982 supports the Veteran's lay assertions.  Indeed, a June 1979 letter from Dr. R.D.O discussed the Veteran's service-connected skin disorder, and included an opinion that the Veteran is "unable to work because sweating aggravates his condition."  See the June 7, 1979 letter from Dr. R.D.O.  A letter dated in January 1980 from Dr. R.P.K. to the Veteran's employer indicates that the Veteran will be unable to return to work by January 7, and that the Veteran's unemployability will be for "a longer period of time."  Dr. R.P.K. specified that the Veteran in the past four months had been tense and agitated due to a combination of factors, the root of which being his chronic skin condition.  Dr. R.P.K. concluded that the Veteran's psychiatric state which is keeping him from working is adjunct to his skin condition.  See the January 2, 1980 letter from Dr. R.P.K.

The Veteran also submitted his August 20, 1980 Notice of Separation from the U.S. Postal Service, indicating that he had been deemed medically unfit to perform the duties of his position based on his inability to perform manual labor without aggravating his skin condition.  The Notice specified that "your record indicates that you cannot sustain any substantial number of work days on full duty.  Any attempt made to place you in areas in which you could possibly perform some of the duties of the position have proven futile."  

Further, a VA examiner's report dated in September 1980 noted that the Veteran's depressive disorder renders the Veteran "unable to mix in society" and that he "withdraws within himself due to the odors caused by [his skin] condition."  See the September 1980 VA examiner's report.  The RO awarded the Veteran service connection for depressive disorder in October 1980 based in part on this report.




	(CONTINUED ON NEXT PAGE)
Notably, in July 1982, just after the Veteran became eligible for a schedular TDIU award, a VA physician pertinently noted the following about the Veteran's attempts to obtain work since his separation from the Post Office in August 1980:

[T]his patient's diagnoses are according to the DSM3 diagnoses, major depression.  Predisposing factors are chronic physical illness, i.e., hidradenitis suppurative.  Patient's disability and depression at this time have been exacerbated by his multiple attempts to find employment in the last two years without success because he was fired from his post office job due to his skin condition and potential employers feel they can not take him on as a fulltime employee because of the possibility that he may have to spend days at a time unable to dress . . . .

See the July 14, 1982 report from Dr. V.S.

Based on all of the above, the Board finds ample lay and medical evidence of record supporting a finding that the Veteran's service-connected skin and depression conditions rendered the Veteran unable to secure or follow a substantially gainful occupation by the time he became schedularly eligible for a TDIU award on March 1, 1982.  Although the Veteran filed an informal claim for TDIU in September 1980, entitlement to a TDIU award on a schedular basis did not arise until his disability ratings included one rating of 40 percent or higher, and a combined rating of 70 percent.  As noted above, the effective date for a schedular TDIU award will not be the date of receipt of claim [or within the one year period prior to receipt of the claim], if the date entitlement arose is subsequent to the date of claim.              38 C.F.R. § 3.400(o)(1).  An effective date of March 1, 1982 is allowed.  To this extent only, the benefit sought on appeal is granted.

Entitlement to an effective date earlier than March 1, 1982 on an extraschedular basis is discussed in the Remand section immediately below.




ORDER

Entitlement to an effective date of March 1, 1982 for the award of TDIU on a schedular basis is granted.


REMAND

A TDIU may be granted on an extraschedular basis, pursuant to 38 C.F.R.               § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R.        § 4.16(a). 

The Board does not have jurisdiction to assign such an extraschedular rating. VAOPGCPREC 6-96 (August 16, 1996); Bagwell v. Brown, 9 Vet. App. 337, 339   (1996).  Extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.  In this case, it appears that the RO has already considered whether a TDIU award might be warranted on an extraschedular basis, effective prior to the date upon which a schedular TDIU was awarded, and has determined that referral for such extraschedular rating is not appropriate.  See the RO's March 2011 SSOC, page 17.  The Board may accordingly consider the issue without prejudice to the Veteran. 

As discussed above, the Veteran filed an informal claim for TDIU in correspondence received by VA on September 3, 1980, but he did not become schedularly eligible for a TDIU award until March 1, 1982.  Based on the schedular requirements for TDIU alone, the Board has assigned an effective date of March 1, 1982 for the award of TDIU.  However, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with a veteran's average earning impairment due to the service-connected disorder or disorders.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The criteria for extraschedular evaluation include the presence of marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  A careful review of the claims file demonstrates that the Veteran's service-connected depression required two periods of hospitalization in April 1981 and January 1982 during the period under review [i.e., from September 1979, which is one year prior to the date of the Veteran's informal claim, through March 1982].  Additionally, as discussed in detail in the Board's decision above, the evidence of record dated prior to March 1, 1982 includes lay assertions of unemployability, as well as medical findings suggesting that the Veteran became unemployable due to his service-connected skin and depression disorders.  

As such, the Board has determined that the issue of whether an effective date earlier than March 1, 1982 may be assigned for the award of TDIU should be referred for extraschedular consideration.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must refer the Veteran's file for consideration by the Director, VA Compensation and Pension Service for consideration of the Veteran's entitlement to the assignment of an effective date earlier than March 1, 1982 for the award of TDIU on an extraschedular basis, pursuant to the provisions of 38 C.F.R. § 4.16(b).  The RO should include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.

2.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with appropriate notification, and they should be given an appropriate opportunity to respond.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


